                  Case 18-11801-LSS           Doc 988       Filed 12/14/18       Page 1 of 4



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                               )
In re:                                                         ) Chapter 11
                                                               )
J & M SALES INC., et al.,                                      ) Case No. 18-11801 (LSS)
                                                               )
                                 Debtors.1                     ) Jointly Administered
                                                               )

                  NOTICE OF AGENDA OF MATTERS SCHEDULED
          FOR HEARING ON DECEMBER 18, 2018 AT 3:00 P.M. (EASTERN TIME)

        The hearing will be held at the United States Bankruptcy Court for the District of
     Delaware, 824 Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware 19801.

           Any party participating telephonically should make arrangements through
              CourtCall by telephone (866-582-6878) or facsimile (866-533-2946),
               no later than 12:00 p.m., one (1) business day before the hearing.

 CONTINUED MATTERS

 1.       Pegasus Notice (Mayaguez Mall) – Notice by Pegasus Trucking, LLC of Exercise of
          Non-Residential Real Property Lease Designation Rights Granted Pursuant to Asset
          Purchase Agreement Between Chapter 11 Debtors and Pegasus Respecting Real Property
          Located at Space #9 of the Mayaguez Mall, Mayaguez, Puerto Rico [Filed: 11/9/18]
          (Docket No. 783).

          Response Deadline:       November 23, 2018 at 4:00 p.m. Eastern Time.

          Responses Received:

          a)      Objection of Empresas Puertorriqueñas de Desarrollo, Inc. to Notice by Pegasus
                  Trucking, LLC of Exercise of Non-Residential Real Property Lease Designation
                  Rights [Filed: 11/16/18] (Docket No. 832).

          Replies Filed:

          a)      Reply of Pegasus Trucking, LLC, to “Objection of Empresas Puertorriqueñas de
                  Desarrollo, Inc. to Notice by Pegasus Trucking, LLC of Exercise of Non-

 1
          The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax
          identification number, are: J & M Sales Inc. (4697); National Stores, Inc. (4874); J&M Sales of Texas,
          LLC (5979); FP Stores, Inc. (6795); Southern Island Stores, LLC (8099); Southern Island Retail Stores
          LLC (4237); Caribbean Island Stores, LLC (9301); Pazzo FNB Corp. (9870); Fallas Stores Holdings, Inc.
          (6052); and Pazzo Management LLC (1924). Debtors’ mailing address is 15001 South Figueroa Street,
          Gardena, CA 90248.



 DOCS_DE:222282.1 59942/002
                 Case 18-11801-LSS      Doc 988     Filed 12/14/18    Page 2 of 4



                 Residential Real Property Lease Designation Rights” [Filed: 12/13/18] (Docket
                 No. 985).

        Related Documents:

        a)       Notice of Hearing Regarding Notice by Pegasus Trucking, LLC of Exercise of
                 Non-Residential Real Property Lease Designation Rights Granted Pursuant to
                 Asset Purchase Agreement Between Chapter 11 Debtors and Pegasus Respecting
                 Real Property Located at Space #9 of the Mayaguez Mall, Mayaguez, Puerto Rico
                 [Filed: 12/5/18] (Docket No. 936).

        Status: This matter is adjourned by agreement of the parties to December 20, 2018 at
        2:00 p.m. Eastern Time.

MATTERS GOING FORWARD

2.      Pegasus Notice (DMBLF Brownsville) – Notice by Pegasus Trucking, LLC of Exercise
        of Non-Residential Real Property Lease Designation Rights Granted Pursuant to Asset
        Purchase Agreement Between Chapter 11 Debtors and Pegasus of Assumption and
        Assignment to DMBLF Brownsville LLC [Filed: 11/30/18] (Docket No. 922).

        Response Deadline:     December 14, 2018 at 4:00 p.m. Eastern Time.

        Responses Received:

        a)       Informal comments from landlord.

        Related Documents: None as of the date hereof.

        Status: The parties are working to resolve the informal comments and anticipate filing an
        order under certification of counsel. This matter will go forward.

3.      Pegasus Notice (Rainbow Southeast Leasing) – Second Notice by Pegasus Trucking,
        LLC of Exercise of Non-Residential Real Property Lease Designation Rights Granted
        Pursuant to Asset Purchase Agreement Between Chapter 11 Debtors and Pegasus of
        Assumption and Assignment to Rainbow Southeast Leasing, Inc. [Filed: 11/30/18]
        (Docket No. 923).

        Response Deadline:     December 14, 2018 at 4:00 p.m. Eastern Time.

        Responses Received:

        a)       Informal comments from landlord, DLC Management Regarding Store #586.

        Related Documents: None as of the date hereof.

        Status: This matter will go forward.


                                                2
DOCS_DE:222282.1 59942/002
                 Case 18-11801-LSS        Doc 988     Filed 12/14/18      Page 3 of 4



4.      Pegasus Notice (Store #385) – Notice by Pegasus Trucking, LLC of Exercise of Non-
        Residential Real Property Lease Designation Rights Granted Pursuant to Asset Purchase
        Agreement Between Chapter 11 Debtors and Pegasus Respecting Real Property Located
        at 115 S. Americas, El Paso, Texas (Store # 385) [Filed: 11/30/18] (Docket No. 924).

        Response Deadline:      December 14, 2018 at 4:00 p.m. Eastern Time.

        Responses Received: None as of the date hereof.

        Related Documents: None as of the date hereof.

        Status: This matter will go forward.

5.      Pegasus COC (Master Lease Order/Stipulation) – Certification of Counsel Regarding
        Stipulation Between (I) J&M Sales, Inc., FP Stores, Inc., J&M Sales of Texas, LLC, (II)
        Fallas Borrower I, LLC, Fallas Borrower II, LLC, Fallas Borrower III, LLC, Fallas
        Borrower IV, LLC; and (III) Pegasus Trucking, LLC Regarding Assumption and
        Assignment of Master Land and Building Lease Agreement [Filed: 12/12/18] (Docket
        No. 976).

        Response Deadline:      None.

        Responses Received: None as of the date hereof.

        Related Documents: None as of the date hereof.

        Status: As requested by the Court, this matter will go forward.




                             [Remainder of Page Left Intentionally Blank]




                                                  3
DOCS_DE:222282.1 59942/002
                 Case 18-11801-LSS   Doc 988    Filed 12/14/18    Page 4 of 4



Dated: December 14, 2018                       PACHULSKI STANG ZIEHL & JONES LLP
       Wilmington, Delaware
                                               /s/ Peter J. Keane
                                               Richard M. Pachulski (admitted pro hac vice)
                                               Peter J. Keane (DE Bar No. 5503)
                                               919 North Market Street, 17th Floor
                                               P.O. Box 8705
                                               Wilmington, DE 19899 (Courier 19801)
                                               Telephone: (302) 652-4100
                                               Facsimile: (302) 652-4400
                                               Email: rpachulski@pszjlaw.com
                                                       pkeane@pszjlaw.com

                                               -and-

                                               KATTEN MUCHIN ROSENMAN LLP
                                               William B. Freeman (admitted pro hac vice)
                                               Karen B. Dine (admitted pro hac vice)
                                               Jerry L. Hall (admitted pro hac vice)
                                               575 Madison Avenue
                                               New York, NY 10022
                                               Telephone: (202) 940-8800
                                               Facsimile: (202) 940-8776
                                               Email: bill.freeman@kattenlaw.com
                                                       karen.dine@kattenlaw.com
                                                       jerry.hall@kattenlaw.com

                                               Attorneys for Debtors and Debtors in Possession




                                           4
DOCS_DE:222282.1 59942/002
